DETAILED ACTION
	Claims 1, 5, 10–12, and 14–16 are currently pending in this Office action.  Claims 2, 3, and 6–9 stand canceled by applicant.  Claims 4 and 13 were canceled by the examiner’s amendment mailed January 11, 2022.  The claim set filed on December 6, 2021 was amended by the January 11, 2022 examiner’s amendment, which is herein incorporated by reference in its entirety.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/16/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

EXAMINER’S AMENDMENT
	As noted above, the examiner’s amendment mailed January 11, 2022 remains applicable and is incorporated by reference in its entirety.  Please refer to page 2 of that correspondence for the substance.

Allowable Subject Matter
	Claims 1, 5, 10-12, and 14-16 are allowed.

	The closest prior art reference is Hartig et al. (US 2013/0281636 A1). Hartig teaches a urethane acrylic hybrid polymer dispersion comprising a polyurethane dispersion prepolymer and an acrylic polymer as claimed, but does not teach that the acrylic part comprises dimethylaminopropyl
methacrylamide in an amount relative to the urethane acrylic hybrid polymer dispersion as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763